Citation Nr: 1142099	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the termination of Department of Veterans Affairs nonservice-connected pension benefits as of November 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted nonservice-connected pension benefits from June 1, 2007, but terminated those benefits effective November 1, 2007, due to excessive income.


FINDING OF FACT

1.  Social Security Administration benefits are not excluded from countable income.

2.  Child support and rent obligations may not be used to reduce countable income for the calculation of pension eligibility.  

3.  The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits, from November 1, 2007.


CONCLUSION OF LAW

The termination of nonservice-connected pension benefits as of November 1, 2007, was proper.  38 U.S.C.A. § §§ 1502, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA is not required because evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the Court said in Wensch that VCAA did not apply in such cases, it may be more accurate to say that VCAA applied, but that its notice and duty to assist requirements had been satisfied.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA pension benefits.  Therefore, if a veteran with only peacetime service sought pension, no level of assistance would help the veteran prove the claim; and if VA were to spend time developing such a claim, some other veteran's claim where assistance would be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Senator. Rockefeller).

Because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  There is no dispute over the Veteran's income, but rather how it was calculated.  As such, no further action is required pursuant to the VCAA.  Nevertheless, VCAA notice was sent to the Veteran in September 2007.


Nonservice-Connected Pension Benefits

In this case, the Veteran claims that he is entitled to nonservice-connected VA pension benefits based upon his low annual income level, comprised entirely of Social Security Administration benefits.  

In a September 2007 letter, the Social Security Administration indicated that the Veteran had been awarded benefits in the amount of $1,244 per month, beginning September 2007, payable as of October 24, 2007.  About two weeks later, in another letter, the Social Security Administration indicated that the Veteran's child support payment was being withheld from his monthly payment amounts.  The amount of $406.30 was being withheld, and he would be paid $837.70 each month.  

In an October 2007 decision, the RO granted nonservice-connected pension benefits from June 1, 2007, but terminated those benefits effective November 1, 2007, due to excessive income, based on the Social Security Administration payment.  The Veteran's annual income (12 month cycle) from the Social Security Administration totaled $14,928 ($1,244 multiplied by 12), which was more than the statutory limit.  The statutory limit for a veteran with no dependents in 2007 was $10,929.

The Veteran contends that the RO improperly included the amount of the Social Security Administration which was being withheld for child support payments.  His actual 12 month income was $10,052.40 ($837.70 multiplied by 12), which was less than the statutory limit, or an amount thereabouts given the annual pay increase for those benefits.  The Veteran's representative also pointed out that the Veteran's rent of $450 per month lowers his income to less than $400 per month.

However, under the applicable law and regulations, income from the Social Security Administration is included in income while expenses for child support and rent are not excluded from income.  As such, the RO's actions were proper.

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual rate of improved pension for a veteran with no dependents in 2007 was $10,929.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12- month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from the Social Security Administration for disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  As such, the RO properly used the Social Security Administration income as the basis for the Veteran's gross income.  Unfortunately, other than the enumerated exclusions, VA considers all income when calculating whether pension benefits are warranted, without considering the monthly expenses which reduce that income to a net amount.  Therefore, even though the Veteran does not technically receive the full amount from Social Security due to the withholding of child support, he is still considered to have been paid that amount, which is then used for another obligation.  Neither child support nor rent is a financial obligation which may be used to reduce income for the purposes of determining whether pension benefits are warranted.  In other words, child support and rent obligations may not be used to reduce countable income for the calculation of pension eligibility.  The Veteran reported some medical expenses for the cost of prescriptions which vary monthly, but the expenses were not in excess of five percent of the MAPR.

Therefore, nonservice-connected pension benefits cannot be continued as of November 1, 2007.  It is clear from the Social Security Administration inquiry reports that the Veteran's Social Security Administration benefits exceed the 2007 MAPR.  In short, as of November 1, 2007, the Veteran's income was excessive for nonservice-connected pension.

ORDER

The termination of nonservice-connected pension benefits as of November 1, 2007 was proper.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


